[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANT JOAN DAVIS' MOTION TO STRIKE (#127)
The plaintiffs have amended their complaint by adding a second count for emotional distress. The defendant Joan Davis moves to strike on the grounds that the two-year statute of limitations has run. General Statutes 52-584. The plaintiffs argue that the CT Page 1489 amendment relates back to the filing of the complaint and is not barred.
An amendment relates back to the date of the complaint unless it alleges a new cause of action. Keenan v. Yale New Haven Hospital, 167 Conn. 284, 285 (1974) "`A cause of action is that single group of facts which is claimed to have brought about an unlawful injury to the plaintiff and which entitles the plaintiff to relief.'" Sharp v. Mitchell, 209 Conn. 59, 71 (1988), quoting Gallo v. G. Fox  Co., 148 Conn. 327, 330 (1961).
When the cause of action stated in the original complaint is compared to that stated in the second count, it is clear that there is but one cause of action. The plaintiff merely added the claim for emotional distress which is predicated on the same factual allegations made in the original complaint. A "`party who is notified of litigation concerning a given transaction or occurrence has been given all the notice that the statutes of limitation are intended to afford. . . .'" Giglio v. Connecticut Light  Power Co.,180 Conn. 230, 240 (1980), quoting Hockett v. American Airlines, Inc. 357 F. Sup. 1343, 1347 (N.D.Ill. 1973).
The motion to strike is denied.
ROBERT I. BERDON, JUDGE